PER CURIAM.
The appellant challenges an administrative order by which the Division of PariMutuel Wagering ordered payment of a disputed jai alai pari-mutuel tax on handle. The administrative process was commenced upon a complaint by which the Division sought to impose sanctions and a civil penalty for an alleged underpayment of the disputed tax. After an administrative hearing the Division determined that neither sanctions nor a penalty was warranted, but the Division then proceeded to order payment of the disputed tax. This was a tax assessment as described in Florida Export Tobacco Co. v. Department of Revenue, 510 So.2d 936 (Fla. 1st DCA), rev. denied, 519 So.2d 986, 987 (Fla.1987). Jai alai pari-mutuel taxes under chapter 551, Florida Statutes, are not included in the concurrént jurisdiction provisions of section 72.011, Florida Statutes. In the absence of other jurisdictional authority, the legality of such a tax assessment remains within the exclusive original jurisdiction of the circuit courts in accordance with section 26.012(2)(e), Florida Statutes, and article V, section 20(c)(3), Florida Constitution. See Florida Export. We therefore reverse the appealed order insofar as it assesses the disputed tax.
ALLEN, WOLF and KAHN, JJ., concur.